DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1, 6, 7 and 18-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Li (2019/0313819).
Regarding claims 1 and 20, Li shows a disposable coated paper straw (100) formed by rolling one or more sheets into a tubular shape (fig 1), the disposable paper straw comprising: each one of the one or more sheets being  a coated paper strip made of a coated paper (fig 5, 10) which comprises a first paper-base layer and a first coating layer (line 47); the first coating layer (80) located at least at an exterior side of the first paper-base layer; the straw further comprising an interface edge (fig 5, 5a) which is joined by overlapping portions of two sides of the coated paper strip in the longitudinal direction, the interface edge extending along a longitudinal axis of the straw (fig 1, 5, 5a); wherein the first coating layer is made from biodegradable resin (edible wax [0029], also the entire straw 100 is biodegradable [0014], so the wax has to be biodegradable),
But fails to disclose that the width of the overlapping portion is between 3-5 mm.
The examiner notes that the applicant has not provided any specific criticality in the originally filed specification as to why the width of the overlapping portion being between 3-5 mm is beneficial.
Therefore, it would have been obvious to one of ordinary skill in the art at the time the application was effectively field to make the overlapping portion with a  width of 3-5mm since our reviewing courts have held that where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device. Gardner v. TEC Systems, Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984).
Additionally, the examiner notes that the width of the overlapping portion is a results effective variable. the wider the overlapping portion the stronger the straw, but the more material is used. The opposite is true for a narrow overlapping portion.
Therefore, it would have been obvious to one of ordinary skill in the art at the time the application was effectively field to make the overlapping portion with a  width of 3-5mm since it has been held that an discovering an optimal value for a results effective variable involves only routine skill in the art. In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).
Lastly, it would have been obvious to one of ordinary skill in the art at the time the application was effectively field to make the overlapping portion with a  width of 3-5mm in order to make the straw string enough, while using as less material as possible.

Regarding claim 6, the end surface of the straw is a cut surface, and the first paper-base layer is exposed on the end surface (fig 1, 2a, 3). After the cutting, the first paper-base layer will be exposed on the end surface.  
Regarding claim 7,  the coated paper comprises a printed pattern layer ([0033], 70) which is located on an exterior surface of the first coating layer or between the first coating layer and the first paper-based layer.  
Regarding claims 18 and 19, as to the recited process of using flexograph printing to implement the first coating layer,  such is a product by process recitation.  The patentability of a product does not depend on its method of production.  If the product in the product-by-process claim is the same as or an obvious variant from a product in the prior art, the claim is unpatentable even though the prior product was made by a different process (see MPEP 2113).  


Response to Arguments
Applicant’s arguments with respect to the pending claims have been considered but are moot because in view of the new 103 rejection above.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON J BOECKMANN whose telephone number is (571)272-2708.  The examiner can normally be reached on M-F 9am to 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arthur Hall can be reached on (571) 270-1814.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JASON J BOECKMANN/Primary Examiner, Art Unit 3752                                                                                                                                                                                                        5/10/2022